UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7701



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ELVIN FLORIS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Terrence W. Boyle,
Chief District Judge. (CR-93-62-BO; CA-98-30-4-BO)


Submitted:   June 10, 2004                 Decided:   June 16, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Elvin Floris, Appellant Pro Se. John Stuart Bruce, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Elvin Floris seeks to appeal the district court’s order

denying his motion for reconsideration filed under Rule 60(b) of

the   Federal    Rules    of     Civil    Procedure.         Floris    was     seeking

reconsideration of an order dismissing his 28 U.S.C. § 2255 (2000)

motion as second or successive. The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent    “a    substantial       showing    of   the   denial       of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).               We have independently reviewed

the record and conclude that Floris has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts   and    legal    contentions      are     adequately      presented     in    the

materials     before     the    court    and     argument    would     not    aid    the

decisional process.



                                                                             DISMISSED


                                         - 2 -